DETAILED ACTION
This Notice of Allowance is in response to the Application filed July 7, 2020.
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claim 1:  a compression release hydraulic valve actuator coupled to a valve of a first cylinder, determining a desired stop position of the engine; and prior to restarting the engine during the stop/start event, adjusting the compression release hydraulic valve actuator to open the valve before or during a compression stroke of the first cylinder.  
	Claim 10: during an engine auto-stop, adjusting a position of a valve of a compression release hydraulic valve mechanism coupled to a cylinder valve of a first cylinder, the cylinder valve configured to open when a hydraulic pressure in the compression release hydraulic valve mechanism at a valve piston of the cylinder valve exceeds a threshold pressure; and responsive to a request to restart the engine from the engine auto-stop, rotating a crankshaft of the engine via electric motor torque.  
	Claim 15: an electric machine coupled to a crankshaft of the engine . . . a first compression release hydraulic valve mechanism coupled to an intake valve of a first cylinder of the plurality of cylinders . . . cause the controller to: while cranking the engine via torque from the electric machine to restart the engine from an auto-stop, open the intake valve of the first cylinder during at least a compression stroke of the first cylinder via the first compression release hydraulic valve mechanism.  
	The closest prior art is the Nakamoto reference (US Patent Publication No. 2016/0076472).  The Nakamoto reference discloses a method (FIG. 2), comprising: responsive to a request for a stop/start event in an engine (FIG. 2—this method is performed in response to a stop/start event in an engine) a valve (30) of a first cylinder (FIG. 1), determining a desired stop position of the engine (FIG. 2—S8); and prior to restarting the engine during the stop/start event (FIG. 2—during steps S6-S8), open the valve before (S6) or during a compression stroke of the first cylinder [Paragraph 0077].  
	The Nakamoto reference, however, fails to disclose that the valve is a continuously variable valve lift system including a compression release hydraulic valve actuator coupled to valve of the first cylinder.  Modifying the Nakamoto reference so as to teach these missing features of the claims would not be indicated since the valve in the Nakamoto reference is a throttle flap valve which would not be suitable for modification with a continuously variable valve lift system.  Accordingly, the claimed subject matter is allowable over the located references.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747